 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ALAMAR CYRIL HOUSTON,                            No. 2:17-cv-00763 MCE CKD P
12                        Plaintiff,
13            v.                                          FINDINGS AND RECOMMENDATIONS
14       DANIEL GILL,
15                        Defendant.
16

17           Plaintiff is a California state prisoner proceeding pro se with this civil rights action filed

18   pursuant to 42 U.S.C. § 1983. This action is proceeding on the complaint filed April 11, 2017

19   alleging that defendant Gill, an officer of the West Sacramento Police Department, violated

20   plaintiff’s Fourth Amendment rights by using excessive force during his arrest.1 See ECF No. 6

21   (screening order). Defendant seeks summary judgment on the grounds that the use of force was

22   objectively reasonable and because he is entitled to qualified immunity. ECF No. 20. The

23   motion has been fully briefed by the parties. See ECF Nos. 21-22. For the reasons discussed

24   below, the undersigned recommends that defendant’s motion for summary judgment be granted.

25

26
     1
      Defendant’s motion for summary judgment incorrectly identifies the City of West Sacramento
     as an additional defendant in this action. However, pursuant to this court’s screening order of
27   June 12, 2017, the only defendant that was ordered served was defendant West Sacramento Police
     Officer Daniel Gill. Thus, the court finds it unnecessary to address any arguments in the
28   summary judgment motion pertaining to the City of West Sacramento.
                                                       1
 1          I.     Summary Judgment Standards Under Rule 56

 2          Summary judgment is appropriate when it is demonstrated that there “is no genuine dispute as

 3   to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 4   56(a). A party asserting that a fact cannot be disputed must support the assertion by “citing to

 5   particular parts of materials in the record, including depositions, documents, electronically stored

 6   information, affidavits or declarations, stipulations (including those made for purposes of the

 7   motion only), admissions, interrogatory answers, or other materials....” Fed. R. Civ. P.

 8   56(c)(1)(A).

 9          Summary judgment should be entered, after adequate time for discovery and upon motion,

10   against a party who fails to make a showing sufficient to establish the existence of an element

11   essential to that party's case, and on which that party will bear the burden of proof at trial. See

12   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “[A] complete failure of proof concerning an

13   essential element of the nonmoving party's case necessarily renders all other facts immaterial.”

14   Id.

15          If the moving party meets its initial responsibility, the burden then shifts to the opposing party

16   to establish that a genuine issue as to any material fact actually does exist. See Matsushita Elec.

17   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to establish the

18   existence of this factual dispute, the opposing party may not rely upon the allegations or denials

19   of their pleadings but is required to tender evidence of specific facts in the form of affidavits,

20   and/or admissible discovery material, in support of its contention that the dispute exists or show
21   that the materials cited by the movant do not establish the absence of a genuine dispute. See Fed.

22   R. Civ. P. 56(c); Matsushita, 475 U.S. at 586 n.11. The opposing party must demonstrate that the

23   fact in contention is material, i.e., a fact that might affect the outcome of the suit under the

24   governing law, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); T.W. Elec. Serv.,

25   Inc. v. Pacific Elec. Contractors Ass'n, 809 F.2d 626, 630 (9th Cir. 1987), and that the dispute is

26   genuine, i.e., the evidence is such that a reasonable jury could return a verdict for the nonmoving
27   party. See Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1436 (9th Cir. 1987).

28   ////
                                                           2
 1      In the endeavor to establish the existence of a factual dispute, the opposing party need not

 2   establish a material issue of fact conclusively in its favor. It is sufficient that “the claimed factual

 3   dispute be shown to require a jury or judge to resolve the parties' differing versions of the truth at

 4   trial.” T.W. Elec. Serv., 809 F.2d at 631. Thus, the “purpose of summary judgment is to ‘pierce

 5   the pleadings and to assess the proof in order to see whether there is a genuine need for trial.’”

 6   Matsushita, 475 U.S. at 587 (quoting Fed. R. Civ. P. 56(e) advisory committee's note on 1963

 7   amendments).

 8      In resolving the summary judgment motion, the evidence of the opposing party is to be

 9   believed. See Anderson, 477 U.S. at 255. All reasonable inferences that may be drawn from the

10   facts placed before the court must be drawn in favor of the opposing party. See Matsushita, 475

11   U.S. at 587. Nevertheless, inferences are not drawn out of the air, and it is the opposing party's

12   obligation to produce a factual predicate from which the inference may be drawn. See Richards

13   v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff'd, 810 F.2d 898, 902

14   (9th Cir. 1987). Finally, to demonstrate a genuine issue, the opposing party “must do more than

15   simply show that there is some metaphysical doubt as to the material facts.... Where the record

16   taken as a whole could not lead a rational trier of fact to find for the nonmoving party, there is no

17   ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted).

18      II.     Legal Standards Governing the Use of Force

19      The gravamen of plaintiff’s complaint is that defendant Gill used excessive force in violation

20   of the Fourth Amendment by allowing his K-9 partner Diesel to bite and subdue plaintiff. An
21   excessive force claim in the course of a police officer's seizure of an arrestee is analyzed under

22   the Fourth Amendment's “objective reasonableness” standard. Graham v. Connor, 490 U.S. 386,

23   388 (1989). Objective reasonableness is determined “in light of the facts and circumstances

24   confronting them, without regard to their underlying intent or motivation.” Id. at 397. “The

25   “reasonableness” of a particular use of force must be judged from the perspective of a reasonable

26   officer on the scene, rather than with the 20/20 vision of hindsight. Id. at 396.
27      The reasonableness of a seizure is determined by balancing the “nature and quality of the

28   intrusion on the individual's Fourth Amendment interests against the importance of the
                                                         3
 1   governmental interests alleged to justify the intrusion.” United States v. Place, 462 U.S. 696, 703

 2   (1983). In determining whether the manner of a seizure is objectively reasonable, courts

 3   consider: “(1) ‘the severity of the intrusion on the individual's Fourth Amendment rights by

 4   evaluating the type and amount of force inflicted,’ (2) ‘the government's interest in the use of

 5   force,’ and (3) the balance between ‘the gravity of the intrusion on the individual’ and ‘the

 6   government's need for that intrusion.’” Lowry v. City of San Diego, 858 F.3d 1248, 1256 (9th

 7   Cir. 2017) (en banc) (quoting Glenn v. Washington Cnty., 673 F.3d 864, 871 (9th Cir. 2011)).

 8   The government's interest in the force used is determined by assessing (1) the severity of the

 9   crime at issue, (2) whether the suspect posed an immediate threat to the safety of the officers or

10   others, and (3) whether the suspect actively resisted arrest or attempted to escape. Glenn, 673

11   F.3d at 871 (citing Graham, 490 U.S. at 396). Moreover, “[t]he calculus of reasonableness must

12   embody allowance for the fact that police officers are often forced to make split-second

13   judgments—in circumstances that are tense, uncertain, and rapidly evolving—about the amount

14   of force that is necessary in a particular situation.” Graham, 490 U.S. at 396–97.

15         III.   Facts2

16         In his verified complaint, plaintiff alleged that he was bitten on the leg and the back of his

17   head by a police canine dog named Diesel in an effort to arrest him following a police pursuit.

18   ECF No. 1 at 21-23. The dog’s handler, West Sacramento Police Officer Daniel Gill, ordered

19   Diesel to bite plaintiff two times and struck plaintiff on the back of the head with his elbow on

20   several occasions. Id.
21         Officer Gill was on duty driving a fully marked West Sacramento Police Department patrol

22   vehicle on June 30, 2015. Defendant’s Statement of Undisputed Material Facts, at 1-2

23   (hereinafter “DSUF”). Officer Gill has been partnered with his canine, Diesel, since February

24   2014. DSUF at 3. The two have completed 400 hours of required training which has included

25   obedience, agility, search, handler protection, and other related trainings. DSUF at 4. Diesel was

26   certified in April of 2014 by the Peace Officer Standards and Training, and has been re-certified
27

28   2
         All facts are undisputed unless otherwise indicated.
                                                         4
 1   every year for the past four years per POST standards for patrol and narcotics. DSUF at 5.

 2   Diesel is trained in “bite and hold” apprehension which means that upon Officer Gill’s command,

 3   Diesel will bite a suspect and hold the bite until Officer Gill determines that the suspect no longer

 4   poses a threat to the safety of the public. DSUF at 6-7. Once the suspect complies with

 5   commands, Officer Gill will order Diesel to release the bite and then heel or lay down. DSUF at

 6   8. Prior to deploying Diesel to apprehend a suspect, Officer Gill is trained to consider several

 7   factors, including: 1) the severity of the crime involved; 2) whether the suspect poses an

 8   immediate threat to the safety of officers or the public; and, 3) whether the suspect is actively

 9   resisting. DSUF at 9.

10         At approximately 6:20 p.m. on June 30, 2015, Officer Gill heard dispatch advise over the

11   radio of a felony hit and run involving a vehicle and several bicyclists in Clarksburg. DSUF at

12   10. Officer Gill also heard dispatch advise that the suspect might be driving a grey Kia SUV that

13   was last seen driving northbound on South River Road. DSUF at 11. Approximately one minute

14   later, West Sacramento Police Officer Albert advised over the radio that he observed a blue Kia

15   SUV with major front-end damage near northbound Jefferson Boulevard and Park Boulevard.

16   DSUF at 12. At approximately 6:25 p.m., Officer Gill saw a blue Hyundai SUV with major

17   damage to the front windshield and bumper driving near northbound Jefferson Boulevard and

18   Park Boulevard. DSUF at 13. Officer Gill observed a large dent covering approximately half of

19   the hood and front bumper as well as windshield damage to the entire passenger side of the

20   vehicle. DSUF at 16. Based on the extent of damage to the vehicle, Officer Gill inferred that the
21   individuals who were struck by the car likely sustained serious injuries. DSUF at 17. Officer Gill

22   ran the vehicle’s license plate number and determined that the vehicle had been reported stolen to

23   the Sacramento Sheriff’s Department earlier that day. DSUF at 14. “Upon learning the vehicle

24   matched the description of the vehicle used in the hit and run and had been reported stolen,”

25   Officer Gill activated his overhead lights and siren in an effort to initiate a traffic stop. DSUF at

26   15.
27         The vehicle failed to stop and a pursuit ensued. DSUF at 18. Plaintiff testified at his

28   deposition that he first noticed that he was being pursued by law enforcement when Officer Gill
                                                         5
 1   activated his overhead lights. DSUF at 19. Plaintiff led Officer Gill on a high-speed chase

 2   starting from Jefferson Boulevard just north of Michigan Boulevard, across Tower Bridge

 3   Gateway, onto Capitol Mall, then onto 8th Street, back to Capitol Mall, onto 9th Street, then L

 4   Street, back to 8th Street, onto K Street, back onto 9th Street, and ending in Jazz Alley just west

 5   of 10th Street. DSUF at 21-38. During this chase, Officer Gill observed plaintiff make an illegal

 6   U-turn, run 6 red lights, drive through a parking lot at 30 mph, drive down West Capitol Avenue

 7   at speeds of approximately 70 m.p.h, almost collide with several vehicles, and drive the wrong-

 8   way down three different streets. DSUF 21-37. The entire police pursuit was captured on Officer

 9   Gill’s dashcam video.3 See ECF No. 20-3 at Exhibit 5.

10       Once plaintiff exited the vehicle, Officer Gill immediately ordered him onto the ground.

11   DSUF at 39. Plaintiff heard this order and did not comply. DSUF at 40. Instead, plaintiff “took

12   off running” in order to “get away.” DSUF at 40. Plaintiff fled on foot while Officer Gill and his

13   canine partner Diesel pursued him. DSUF at 41-42. Plaintiff was approximately 40 yards ahead

14   of Officer Gill as he pursued him in the K Street area. DSUF at 43. Officer Gill noticed that

15   several pedestrians were in the surrounding area, but he did not know whether plaintiff was

16   armed. DSUF at 44, 46. Based on the actions that he witnessed, Officer Gill believed that

17   plaintiff posed an immediate threat to the public during his foot pursuit as plaintiff could have

18   injured a bystander or taken one hostage in order to avoid arrest. DSUF at 45, 47. No other

19   officers were on scene during Officer Gill’s foot pursuit. DSUF at 48.

20       Officer Gill made a split-second decision based on the circumstances at the scene as well as
21   his training and experience to deploy his canine Diesel in order to apprehend plaintiff. DSUF at

22   49. Plaintiff heard Officer Gill order his canine to apprehend him, but he did not stop fleeing.

23   DSUF at 50. Diesel grabbed plaintiff by biting his right ankle. ECF No. 21 at 8 (Preliminary

24   hearing testimony of Officer Gill); ECF No. ECF No. 20-3 at 65 (Plaintiff’s Deposition); ECF

25   No. 20-3 at 9, ¶ 24 (Officer Gill’s Affidavit). Plaintiff continued to resist by striking the dog and

26
     3
27     Defense counsel submitted an affidavit indicating that a copy of the video was sent to the
     litigation coordinator at CSP-Los Angeles County in order to allow plaintiff to view it. ECF No.
28   20-3 at 54-55 (Affidavit of Nicole Cahill). Plaintiff does not dispute this.
                                                       6
 1   pushing Diesel’s face. DSUF at 51. Officer Gill believed that plaintiff was attempting to place

 2   Diesel in a choke hold. DSUF at 52. Once he caught up to plaintiff, Officer Gill ordered plaintiff

 3   to stop resisting Diesel and to place his hands behind his back. DSUF at 53-54. Plaintiff failed to

 4   comply with these orders. DSUF at 54. Officer Gill used his elbow to apply “distraction strikes”

 5   to the back of plaintiff’s head in order to gain plaintiff’s compliance with his orders. DSUF at 55.

 6   Plaintiff stopped resisting Diesel, but he continued to refuse to follow Officer Gill’s order to place

 7   his hands behind his back. DSUF at 56. Based on plaintiff’s continued resistance and Officer

 8   Gill’s inability to search plaintiff for weapons, he ordered Diesel to apprehend plaintiff again.

 9   ECF No. 20-3 at 9-10, ¶ 24. Diesel bit plaintiff in the back of the head. Id.; ECF No. 21 at 9.

10   Once Officer Gill was able to see both of plaintiff’s arms, he ordered Diesel to release his bite.

11   DSUF at 57. In total, the bites to plaintiff by Diesel lasted approximately 20 seconds. DSUF at

12   58.

13         Following his arrest, plaintiff was transported to the hospital for treatment of his injuries.

14   DSUF at 59. His dog bite wounds were cleaned, but plaintiff refused any stitches. DSUF at 60.

15   Plaintiff does not remember receiving any pain medication while at the hospital, but he was given

16   Ibuprofen once he was transferred to the Yolo County Jail. DSUF at 61. Plaintiff has no

17   lingering pain or ongoing symptoms related to his injuries. DSUF at 62.

18         Plaintiff was convicted by a jury of several felony charges stemming from his conduct on

19   June 30, 2015. DSUF at 63.

20         IV.    Analysis
21         On a motion for summary judgment, defendant must provide evidence to show that his

22   decision to use his K-9 partner Diesel was objectively reasonable given the facts he knew at the

23   time.

24         A. Type and Amount of Force Used

25         Applying the Graham factors, this court first considers the nature and quality of the force used

26   against plaintiff. In this case plaintiff was bitten a total of two times lasting approximately 20
27   seconds. All of the force was applied to plaintiff while he was either actively resisting Diesel or

28   while he was failing to follow Officer Gill’s order to place his hands behind his back. Even
                                                           7
 1   considering the additional strikes to plaintiff’s head from Officer Gill’s elbow, the amount of

 2   force used was not excessive. Moreover, plaintiff did not receive stitches for any of his injuries

 3   and has suffered no lasting effects from the dog bites. Here, based on the undisputed evidence,

 4   the court finds that the intrusion on plaintiff’s Fourth Amendment rights was limited considering

 5   the nature and quality of force used by Officer Gill.

 6      B. Government’s Interest in the Use of Force

 7      Next, this court considers the governmental interests at stake, mindful of the three factors

 8   identified by the Supreme Court in Graham. First, this court considers the severity of plaintiff's

 9   crimes. Graham, 490 U.S. at 396. Plaintiff was wanted for multiple felony charges including

10   vehicle theft, hit and run, and for evading police during a high speed chase. The government has

11   a legitimate interest in apprehending criminal suspects. See United States v. Hensley, 469 U.S.

12   221, 229 (1985) (referring to “the strong government interest in solving crimes and bringing

13   offenders to justice”). Thus, this factor favors the government.

14      Second, this court considers whether plaintiff posed an immediate threat to the safety of the

15   officers or others, which the Ninth Circuit recognizes as the most important of the three Graham

16   factors. See Mattos, 661 F.3d at 441. From Officer Gill's perspective, plaintiff posed an

17   immediate threat to public safety based on the presence of pedestrians in the area of K Street as

18   well as the fact that he had been unable to search plaintiff for any weapons.

19      Third, this court considers whether plaintiff was actively resisting arrest or attempting to

20   evade arrest by flight. Graham, 490 U.S. at 396. Plaintiff fled the scene of a hit and run
21   involving bicyclists, led Officer Gill on a high speed chase through downtown Sacramento,

22   abandoned the car, and fled on foot. Plaintiff even testified in his deposition that he was trying to

23   avoid arrest by running from Officer Gill. Accordingly, this factor favors the government as well.

24      C. Balance Between the Gravity of the Intrusion and the Need for the Intrusion

25      The court must now consider whether the force that was applied was reasonably necessary

26   under the circumstances. Graham, 490 U.S. at 397. A suspect who showed a complete disregard
27   for public safety by hitting bicyclists with his car, leading officers on a high speed chase, and who

28   had not been searched for weapons, was running away from a single uniformed police officer in a
                                                        8
 1   populated downtown street. Under the totality of the circumstances, the government's strong

 2   interests in arresting plaintiff outweighed his legitimate interest in not being bitten by a dog.

 3   Accordingly, use of the police dog was objectively reasonable and plaintiff's Fourth Amendment

 4   rights were not violated. See Miller, 340 F.3d at 968 (concluding that officer's use of a police dog

 5   to bite and hold suspect until deputies arrived on the scene less than a minute later was a

 6   reasonable seizure that did not violate the suspect's Fourth Amendment rights); Mendoza, 27 F.3d

 7   at 1362–63 (holding that use of police dog to find and secure suspect, which resulted in two dog

 8   bites, was objectively reasonable). Accordingly, the undersigned recommends granting

 9   defendant’s motion for summary judgment.4

10       V.        Plain Language Summary for Pro Se Party

11       Since plaintiff is acting as his own attorney in this case, the court wants to make sure that the

12   words of this order are understood. The following information is meant to explain this order in

13   plain English and is not intended as legal advice.

14       The court has reviewed the pending motion for summary judgment as well as the evidence

15   submitted by the parties and has concluded that the facts of your case are not sufficiently in

16   dispute to warrant a trial. You have fourteen days to explain to the court why this is not the

17   correct outcome in your case. If you choose to do this you should label your explanation as

18   “Objections to Magistrate Judge’s Findings and Recommendations.” The district court judge

19   assigned to your case will review any objections that are filed and will make a final decision on

20   the motion for summary judgment.
21            In accordance with the above, IT IS HEREBY RECOMMENDED that:

22            1.   Defendant’s motion for summary judgment (ECF No. 20) be granted; and,

23            2. The Clerk of Court be directed to enter judgment in favor of defendant Gill and close

24                 this case.

25            These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
27
     4
      The court finds it unnecessary to address defendant’s remaining argument that he is entitled to
28   summary judgment based on qualified immunity.
                                                      9
 1   after being served with these findings and recommendations, any party may file written

 2   objections with the court and serve a copy on all parties. Such a document should be captioned

 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 4   objections shall be served and filed within fourteen days after service of the objections. The

 5   parties are advised that failure to file objections within the specified time may waive the right to

 6   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 7   Dated: December 26, 2018
                                                       _____________________________________
 8
                                                       CAROLYN K. DELANEY
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15   12/hous0763.msj.docx

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       10
